Order entered March 5, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01419-CR

                       CLARENCE WYATT HOLLAND, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                         Trial Court Cause No. 17-10195-422-F

                                         ORDER

       Before the Court is appellant’s March 4, 2019 motion to substitute counsel. We GRANT

the motion and DIRECT the Clerk of the Court to REMOVE Brandi Fernandez and

SUBSTITUTE Randy Schaffer as counsel for appellant. All future correspondence should be

sent to Randy Schaffer; 1021 Main Street; Suite 1440; Houston, Texas 77002; telephone: (713)

951-9555; facsimile: (713) 951-9854; email: noguilt@swbell.net.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE